Citation Nr: 1425301	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for deafness in the right ear.

4.  Whether there is new and material evidence to reopen a claim of service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1977 and from February 1981 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Veteran indicated that he was awarded Social Security Administration (SSA) disability benefits "on the same conditions as my service connected claim," and requested that VA obtain and review these records.  Although the SSA decision finding that the Veteran was disabled since August 2006 is of record, the disability determination and associated medical records are not.  As SSA records are constructively of record, and may contain pertinent information, they must be secured.  

Further, with regard to the Veteran's claims for service connection for a variously diagnosed psychiatric disability and for a low back disability, the Board notes that the record indicates that private treatment records show the Veteran has Axis I diagnoses of major depressive disorder and anxiety disorder not otherwise specified and that he also has degenerative disc disease of the lumbar spine.  Service treatment records reflect complaints and treatment for depression, anxiety, and low back pain in service.  Accordingly, the Board finds that the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and that examinations to secure medical nexus opinions regarding these disabilities are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If the records are unavailable, the reason for their unavailability must be noted in the record.

2.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.

3.  Then arrange for an appropriate examination to determine the likely etiology of any psychiatric disability entity diagnosed during the pendency of this appeal.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each psychiatric disability entity found (throughout the course of the entire appeal and not just on present examination).

(b)  As to each psychiatric disability entity diagnosed, please opine whether such is at least as likely as not (50% or better probability) related to the Veteran's service, to include treatment for depression and anxiety in service.

A complete rationale, to include discussion of the lay statements of record, should be provided.


4.  Also arrange for an appropriate examination to determine the likely etiology of any low back disability entity diagnosed during the pendency of this appeal.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each low back disability entity found.

(b)  As to each low back disability diagnosed, please opine whether such is at least as likely as not (50% or better probability) related to the Veteran's service, to include his low back complaints and treatment therein.

A complete rationale, to include discussion of the lay statements of record, should be provided.

5.  Arrange for any further development deemed indicated by the development ordered above, to include an examination regarding the Veteran's claim to reopen service connection for bronchitis and/or his claim for deafness in the right ear.

6.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



